Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J., at plea; Santagata, J., at sentence), rendered July 25, 1980, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. By failing to make a motion to suppress evidence, the defendant waived his right to a judicial determination of his *646contention that the weapon in question was unlawfully seized (see CPL 710.70, subd 3). The defendant’s contentions concerning the denial of his motion pursuant to CPL article 440 relate to material dehors the record and have not been considered in the determination of this appeal. Rabin, J. P., Hargett, O’Connor and Thompson, JJ., concur.